Citation Nr: 1711052	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-47 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include chronic low back strain, and degenerative disc disease of the lumbar spine with herniated discs.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Lawrence Kibler, Attorney at Law




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  The Veteran's service includes combat while serving in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In July 2011, the Veteran (or his service representative) withdrew that request in writing.  38 C.F.R. 20.704(e) (2016).  

The Board reopened and remanded the Veteran's claim for service connection for a low back disability for further development in May 2013.  The Board remanded the claim a second time in July 2015.  As discussed below, the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The entrance examination noted that the Veteran had a defect, infirmity, or disorder later diagnosed as low back strain.  

2.  Although the Veteran sought treatment for his low back in service, all symptoms arose from acute episodes and did not aggravate the back disorder beyond its natural progression. 

3.  Starting in 1982, the Veteran injured his back numerous times and in 1989 he was diagnosed with degenerative disc disease of the lumbar spine.  

4.  The Veteran's current low back disability, degenerative disc disease of the lumbar spine, did not have its onset during service and is unrelated to an injury, disease, or event of service origin; degenerative disc disease of the lumbar spine was not manifest to a compensable degree within one year of separation from service.

5.  The evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include chronic low back strain and degenerative disc disease of the lumbar spine with herniated discs, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

3.  The criteria for DEA under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 2014); 38 C.F.R. § 3.807 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  

As noted above, the Board remanded the Veteran's claim for service connection for a low back disorder in May 2013 and in July 2015.  The remands directed VA ask the Veteran to either submit or authorize the Veteran to obtain medical records of private providers identified in the record.  To date, the Veteran has not responded to the requests.  Both the July 2013 remand and the 2015 remand directed the Veteran receive a new VA examination to determine if his low back disorder is related to service.  The Veteran received a VA examination in October 2015 and the examiner submitted a written report.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board finds that the directives of the remand have been met and there is no bar to proceeding with a final decision at this time.  As further detailed below, while the Board has sympathetically read his contentions and assertions, without competent evidence, to include evidence of the Veteran's past medical records that are necessary or helpful to adjudicate his claims, the Board must decide the Veteran's claims based upon the evidence before it.

Service Connection for a Low Back Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records indicate that upon entrance in August 1968, the Veteran's spine was noted not to be normal.  In the note section of the physical examination report for describing abnormalities in detail, the examiner noted, "low back pain - pain after driving ... saw doctor once ... no objective findings."  In addition, in the section for significant or interval history, the examiner noted "low back pain (mild) ND" (not disqualifying).  As to the Report of Medical History completed by the Veteran, he indicated he had had recurrent back pain.  The physician's summary noted "back - after driving & heavy lifting (strain) relieved with rest."

In November 1968 during basic training, the Veteran complained of pain in his back during physical training or walking.  The Veteran stated that he had a history of back trouble but that civilian doctors had never told him what was wrong with his back.  The civilian doctors never prescribed any medication but told him that it could be corrected by surgery.  

In the May 1970 separation examination, the Veteran's spine was noted to be normal. 

The Veteran's original application for compensation received in June 1970, just one month after his discharge from service, noted a back injury during basic training in October 1968.  He was provided a VA examination in August 1970, just three months after his discharge from service.  The Veteran reported that in November 1968 during a run in basic training, he suddenly felt a sharp pain in his lower left back.  He sought treatment as an outpatient with physio-therapy, then he was alright for eight to ten months but the pain returned on and off.  The Veteran reported that the pains persisted on and off to date and were not affected by weather.  The examination did not reveal any abnormalities.  There was no intrinsic bone pathology on the X-ray.  The vertebrae alignment, width of the disc, and sacroiliac articulations were all normal.  The VA examiner diagnosed lumbar strain.

In March 1989, the Veteran was working as a New York Police detective when his back was injured in a motor vehicle accident.  

In January 1991, the Veteran again reinjured his lower back while trying to make an arrest.

In August 1991, Dr. J. Carr, an orthopedic surgeon, wrote a letter to the Veteran's employer, the New York Police Department, noting the Veteran's January 1991 back injury with a number of preceding traumatic insults to the low back region during the course of his employment.  The Veteran had off- an- on again back pain and was able to work around episodes until the March 1989 motor vehicle accident, which resulted in constant back pain.  The January 1991 injury resulted in marked daily constant pain restricting motion.  The Veteran reported no other prior traumatic episodes of significance, or neurological difficulties to his lower extremities other than those which were the result of the multiple traumatic insults occurring during the course of his employment, in particular, the January 1991 injury.  Dr. Carr concluded the Veteran had a history of employment injuries resulting in a number of traumatic insults to the back.  The back injuries were productive of degenerative changes to the low back area with the eventual element of traumatic disc herniation at L4-L5.  By history, Dr. Carr believed the disc herniation occurred at an accident in December 1988.  

In September 1991, the Veteran's treating physician, Dr. H. Frank, wrote a letter addressed "To Whom It May Concern."  He has been treating the Veteran since 1984 after the Veteran had a series of injuries to the lower back from 1982 to 1984.  His diagnosis was a disc injury with secondary sciatica.  In 1989, the Veteran returned with a history of five further episodes of back injury.  At that time, he showed evidence of radiculopathy and an MRI showed a right sided disc herniation of the L4-5 level compressing the thecal sac.  In short, the Veteran had consistent evidence of disc disease as a result of a "service-related injury."  Dr. Frank concluded the findings are progressive and the Veteran had a considerable degree of disability, enough to interfere with his duties of a detective.  In a contemporaneous office or outpatient note, Dr. Frank noted he wrote a letter to assist the Veteran in his proceedings with the New York Police Department.

In September 1991, another physician, Dr. P. Ferriter found the Veteran unable to continue as a police officer, noting a long history of a back condition dating back to 1982.  

One month later, in October 1991, the Medical Board for the New York Police Department Pension Fund determined the Veteran was disabled, noting line of duty injuries as a police officer in September 1982, January 1983, December 1988, March 1989, August 1989, and January 1991.   

In July 1992, Dr, R. Simon, noting the Veteran was a retired police detective with low back pain for many years and the Veteran stated he had multiple injuries to his low back over the past several years, dating back to at least 1979.  

In July 1992, Dr. R. W. Springstead noted a history of a number of back injuries with the earliest in 1969 and the last one in 1991.  

In his claim for disability benefits with the Social Security Administration, an evaluation noted the Veteran had degenerative disc disease with small disc herniations at L4-L5 and L5-S1.  The Veteran claimed he could not work because of his back, stating the pain started as a result of multiple job related injuries.   In April 1993, an Administrative Law Judge determined the Veteran was disabled and awarded Social Security Administration benefits.  

At June 2008 VA examination, the Veteran reported that during his Vietnam service, he was shot at by a sniper while he was up on an electrical pole.  He stated after the bullet hit the pole, he slid down the pole and his harness caught on the pole jerking against his back.  The Veteran told the examiner he was medically retired from the New York Police Department in 1991.  The VA examiner noted the Veteran had lumbar strain documented both before and during service but whether the Veteran had a progression of the lumbar disability or to state what degree that progression resulted from service required speculation.  In a similar manner, any opinion about the causal relationship between service and the Veteran's degenerative disc disease and bilateral radiculopathy also required speculation.  The examiner noted the Veteran also had peripheral neuropathy of the lower extremities due to diabetes.  

In September 2013, Dr. R.W. Springstead issued a letter noting the pre-service injury to the back sounded like a contusion.  As to service, Dr. Springstead noted a history of eight days hospitalization after the Veteran slid down a pole, jerked, and injured his back.  Although he returned to duty, the Veteran continued to have problems with his back over that period of time and received some treatment.  He was injured working for the police department in New York and eventually was retired in 1991.  X-rays at that time showed severe degenerative disc disease particularly at L5-S1 and to some degree at L4-5.  He also had a herniated disc at L4-5 on the right.  He has continued to have problems with his back, relating them back to his injury in Vietnam.  In Dr. Springstead's opinion it is more likely than not that his current back condition is due to his in service in Vietnam.

In January 2015, a VA examiner provided a medical opinion concluding the existing medical evidence provided sufficient information for his opinions and an in-person examination would likely provide no additional relevant evidence.  The examiner also did not review the VA claims file, limiting his review to the military service treatment records and VA treatment records.  The VA examiner noted there was no objective evidence that the Veteran was medically treated for a chronic low back condition until 1989 and that history of injury post service was unknown.  He determined that the low back disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression when the Veteran slid down a pole to avoid sniper fire.  

In November 2015, a VA examiner reviewed the Veteran's claim file and provided the Veteran with a VA examination.  He noted the Veteran had three conditions related to the lower back: lumbar strain, degenerative disc disease of the lumbosacral spine with a herniated disc at L4- L5, and bilateral lumbosacral radiculopathy.  The Veteran was in the merchant marines before service.  While participating in a rescue, his right side was bounced into a cargo wench causing back pain for one day.  He had no back pain upon entry into service.  The Veteran reported the injury during boot camp was minor.  After the utility pole incident, the Veteran recalled returning to duty after a week but since that time has had numbness of the right foot and back pain.  He tried to return to the merchant marines but could not continue due to the back pain.  He joined the police department and his x-rays were normal at that time.  As a police officer he had multiple injuries to his back, culminating in a 1991 injury while trying to make an arrest.  He was first placed on restricted duty and eventually medical retired.  

In the VA examiner's opinion, there was clear and unmistakable evidence of a pre-service injury, which was noted to be an intermittent lumbar strain occurring when driving or heavy lifting and, as reported by the Veteran in the examination, caused by his injury in the merchant marines.  The pre-existing lumbar strain was not aggravated beyond its normal progression by his active duty.  While the lumbar strain reoccurred during basic training, that incident is consistent with recurrent lumbar strain and not aggravation beyond its natural progression.  There are no additional documented injuries although the VA examiner did note the Veteran's report of injury during combat.  Nevertheless, there were no further complaints or treatment in service or for the next 10 plus years after separation to suggest the Veteran had a chronic back disorder.  The first VA examination in August 1970 made a diagnosis of a mild lumbar strain.  Again, in the VA examiner's opinion, this would not be considered an aggravation of the lumbar strain beyond its normal progression.

Furthermore, the lumbar strain, whether that pre-existed or occurred in service, has no relationship to his other conditions: lumbar degenerative disc disease with radiculopathy.  A strain is a muscular condition and there is no evidence a muscular problem leads to or aggravates a degenerative spine condition- a muscular condition does not affect the bones or discs of the lumbosacral spine.  From August 1970 to the early 1980s, there is nothing to suggest any back problem or radicular symptoms.  He clearly was able to join the police department in New York City with an 11 to 12 year career.  The degenerative spine disease first diagnosed in 1989 is most consistent with and the result of the multiple injuries and trauma sustained during his employment as a New York police officer/detective.  Thus, the pre-service back strain would not have any relationship with the development of degenerative disc disease later in life and nothing during service would have led to that diagnosis 19 years after service.   

The Veteran essentially contends that he developed his current low back disability during his active service, resulting in his current symptoms.  The Veteran stated that his injury occurred when he initiated a combat jump from a thirty-foot power pole to avoid enemy sniper fire and his waist safety belt affixed covering the lower portion of the back area caused lumbar and sacral disc herniations at L5-S1 and L4 and L3 vertebras.  In his claim filed in June 2007, the Veteran stated he injured his back during sniper fire in Vietnam.  As a result, he developed early degenerative disease of the lumbar and sacral vertebrae causing a forced, premature retirement as a detective.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with chronic low back strain and with degenerative disc disease of the lumbar spine, resulting in herniated discs.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether either of these conditions is related to service.

Turning first to the chronic low back strain, this condition was noted in the August 1968 entrance examination.  As noted above, service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).

If no pre-existing injury or disease is noted at examination upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, at the August 1968 induction examination, the examiner noted that the Veteran's spine was not normal, just as he noted the Veteran's skin was not normal (acne).  Instead, he noted the Veteran's reports of recurrent low back pain.  The Veteran then reported current symptoms in August 1968- he had pain after driving or heavy lifting.  He had seen a doctor once, but there were no objective findings.  His strain was relieved with rest.  The examiner indicated that the mild low back pain was not disabling.

The Veteran maintains that these references to back pain do not constitute a notation of a pre-existing disease, disability, or infirmity, and he should therefore be considered sound at entry into service.  The Board finds, however, that the existence of a back disability prior to service is established and was noted at the service entrance examination as "a defect, infirmity, or disorder."  This is not a situation where the Veteran has reported a remote history of back problems; he instead refers to current, ongoing, recurrent problems.  Crowe v. Brown, 7 Vet. App. 238, 245 (1995) (a childhood history of asthma did not serve to note a current condition at induction); 38 C.F.R. § 3.304(b)(1) (a history taken at examination is not a notation of such condition).  It is not important that the indicated back strain condition was not symptomatic at the precise time of the examination or considered disqualifying, only that it was seen to currently exist.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996). 

If a pre-existing disorder is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon, 8 Vet. App. at 538. 

In the instant case, as explained above, a low back disorder was noted at entry into service.  Therefore, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Here, the Veteran sought treatment during basic training and claims to have injured his back while avoiding sniper fire.  However, the pre-existing back disorder is not shown to have increased in disability during service.  The Veteran had back pain at entry into service and reported back pain during boot camp.  Examination at separation revealed a normal spine and musculoskeletal system.  

Moreover, the November 2015 VA examiner addressed aggravation.  The November 2015 VA examiner is qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation and aggravation.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the unfavorable medical opinions of the VA examiner are well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Based on a complete review of the record, including the Veteran's own assertions, the examiner determined the evidence established that the Veteran's pre-existing chronic low back strain was not aggravated beyond its natural progression.  Instead, the aggravation in service represented the typical manifestations of a flare-up or acute episode of the condition.  The VA examiner found no medically significant evidence the underlying lumbar muscle strain, as opposed to symptoms, worsened due to aggravation in service.  The Board therefore finds the opinions of the VA examiner competent and credible and highly probative and therefore persuasive evidence against the claim for service connection for chronic low back strain.  As the VA examiner also applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board finds the medical evidence is against any aggravation of the Veteran's pre-existing low back strain beyond its natural progression and the claim for service connection for chronic low back strain must be denied.

Turning now to the Veteran's other low back diagnosis, as there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board notes it has remanded the Veteran's claims twice because the VA examinations in August 2008 and January 2015 did not provide sufficient medical opinions to assist the Board in deciding the Veteran's claim.  The 2008 VA examiner VA examiner could not form an opinion without resorting to speculation.  The January 2015 VA examiner did not review the Veteran's claims file and therefore did not account for or consider all of the available lay and medical evidence.  To the extent the January 2015 VA examiner relies on the same reasoning and evidence as the November 2015 VA examiner, the January 2015 VA examiner's opinion does have slight probative value and is consistent with the November 2015 VA examiner. 

Nevertheless, the medical evidence that addresses whether the Veteran's degenerative disc disease is related to service are the opinions of Dr. Springstead and the November 2015 VA examiner.  The Board acknowledges that the Veteran argues another private physician, Dr. Frank, also provided a favorable opinion in a September 1991 letter when he relates the Veteran's disability to his "service related injury."  Reading the letter as a whole as well as consideration of all the other evidence, including Dr. Franks' contemporaneous outpatient note, Dr. Frank was referring to the Veteran's service as a police officer and not military service.  Neither the letter nor the records of Dr. Frank that are of record refer to military service and only refer to injuries suffered while working as a police officer.  Therefore, the Board finds that Dr. Franks has not provided an opinion, favorable or unfavorable, as to whether the degenerative disc disease is related to military service.

In favor of the Veteran is the opinion of Dr. Springstead who has concluded the Veteran's current back disorder resulted from the Veteran's combat injury when he descended a utility pole to avoid sniper fire.  Against the Veteran is the opinion of the November 2015 VA examiner who concluded that the pre-service back strain would not have any relationship with the development of degenerative disc disease later in life and nothing during service would have led to degenerative disc disease first diagnosed 19 years after service. 

As to Dr. Springstead's opinion, it appears he relied solely on the history related to him by the Veteran and did not review the file, in particular, the service treatment records.  It is unclear to the Board whether his opinion would have remained the same if he had known about the information contained in those records such as the history of a pre-existing condition or the normal lumbar spine X-ray shortly after separation.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  Dr. Springstead, therefore, appears to have formed an opinion based upon an incomplete or inaccurate understanding of the facts

In addition, the Veteran's statements in his original application as well as his report to the VA examiner in August 1970 are inconsistent with his current assertion that he injured his back during combat in Vietnam because it is reasonable to conclude that if he believed that he had injured his back in Vietnam, he would have reported it at separation and reported it to the examiner just months after his discharge from service instead of stating that he hurt his back in boot camp. As such, it is clear to the Board that the Veteran's assertions that he injured his back during combat in Vietnam are not credible.  As such, a positive opinion based in part on this injury is of little to no probative value.  

It is also clear upon review of the record that the Veteran suffered significant intervening injuries to his back following his separation from service.  As discussed above, the evidence indicates multiple post-service back injuries which arose out of his duties as a police officer and detective.  Other than Dr. Springstead, who recorded a back injury in 1969, all of the other physicians did not record any back injuries before his employment injuries.  Of particular interest is an August 1991 letter from Dr. Carr which notes that the Veteran "reported no prior traumatic episodes of significance, nor neurological difficulties to his lower extremities, other than those which were the result of multiple traumatic insults to his low back region which had occurred during the course of his employment, in particular the accident of 1/9/91."  Stated another way, none of the doctors treating him recorded a history of the preservice back injury or the back injuries in service.  Again, it is reasonable to conclude that he would have reported prior back injuries to the doctors treating him or evaluating him for the back in the 1980s or early 1990s if symptoms from those injuries persisted.  

A report during the clinical setting more likely reflects the truth.  See United States v. Narciso, 466 F.Supp. 252 (D.C. Mich. 1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (internal citations omitted).  

A history of a service back injury would be relevant to treating a back condition to properly examine and evaluate the patient and then form a diagnosis and treatment plan both from a physician's standpoint and the patient's viewpoint to receive proper care.  Thus, the Veteran's assertion of service injury and continuous symptoms are not credible.  The medical records from service to diagnosis do not suggest any back problem or radicular symptoms before his work related injuries.  In particular, the August 1970 X-rays do not demonstrate any injury or abnormality such as what was demonstrated later, for example, the herniated discs, after the employment injuries.  The degenerative spine disease first diagnosed in 1989 is most consistent with and the result of the multiple injuries and trauma sustained during his employment as a New York police officer/detective.  

Therefore, the Board finds that Dr. Springstead's opinion holds little probative value.  The Board finds the most probative evidence in this case is the November 2015 VA examiner's opinions.  The VA examiner is qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation and aggravation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

In this case, the VA examiner considered the Veteran's evidence of in-service injuries to the back.  However, despite that evidence and the Veteran's statements of continuous symptoms, the VA examiner concluded that the Veteran's current back disability is not related to service.  The examiner relied upon medical knowledge that if the incident in service had caused a chronic condition, it would have manifested in evidence of arthritis to a severity requiring treatment long before the 1991.  The Board interprets the November 2015 VA examiner's report as stating that if the Veteran's current back disability was related to the injury in service the Veteran would have exhibited far more symptoms and findings earlier.  Stated another way, the examiner acknowledged the Veteran's statements of continuity but proceeded to discuss the likelihood of the disability today being related to service was unlikely given the lack of any subsequent medical care and the Veteran's continued ability to serve as a police officer for over ten years until employment injuries caused the Veteran's pain and underlying degenerative disc disease.

The VA examiner reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  Based on a complete review of the record, including the Veteran's own statements, the examiner determined the evidence is against a finding of a relationship between the low back disability and service. The Board finds that the opinions of the November 2015 VA examiner are persuasive and highly probative evidence against the claim for service connection.

While the Veteran believes that his current low back problems are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative disc disease or low back strain are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disorder is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the evidence is against an association or link between the current low back disability and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU and DEA

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a Veteran is entitled to TDIU, then he is also eligible for DEA benefits.  38 C.F.R. § 3.807.  

The Veteran is currently service connected for diabetes mellitus, type II (diabetes), currently rated at 20 percent, peripheral neuropathy of the left lower extremity, currently rated at 40 percent, and peripheral neuropathy of the right lower extremity, currently rated at 40 percent.  His total combined rating is 80 percent.  Accordingly, the Veteran meets the criteria for a TDIU on a schedular basis.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability). The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

As noted above, the Veteran worked for over 10 years as a New York City police officer and detective until he had to retire in 1991 due to his non-service connected back disability.  The record reflects the Veteran has had two years of college (139 credits). 

The Veteran states the diabetic neuropathy causes interruption of sleep and severely restricts his ability to conduct daily basic physical movements.

In a June 2008 VA examination, the Veteran's diabetes was managed with oral medications.  It was noted that medication prescribed for osteoarthritis for the lumbar spine made him drowsy.  He has had hypoglycemic reactions twice a month, which the Veteran states restricts his activities in that he stays near home because of fear of hypoglycemic reactions.  He sees his caregivers every 6 months.  The Veteran did not have any visual symptoms related to diabetes.  The Veteran also had mild diabetic peripheral neuropathy of the feet.  

In December 2008, the Veteran testified that his diabetic peripheral neuropathy prevented employment.  He cannot stand or walk as much as before and he had to continuously move, lie down, and get up.  It is difficult for him to stay in one spot for any length of time without using strong medication, which the Veteran does not like to use based upon his experience as a police officer.  

In a March 2009 VA examination, the Veteran was diagnosed with diabetes, treated with oral medication, and hyperopia, described as stable and with an onset in childhood.  The Veteran reported burning or stinging pain and pressure in both eyes, along with haloes, floaters, and blurring of vision.  The diagnosis was diabetes without retinopathy in either eye.  His hyperopia was not related to diabetes and is a developmental condition.  The Veteran did have cataracts which was not clinically significant as a cataract is a natural aging process of the lens that can progress at an increased rate to various system disorders including diabetes without a means to distinguish between causes.  Therefore, the VA examiner could not resolve whether the cataract is caused by or related to diabetes without resorting to speculation.  

The Board notes the Veteran has sought treatment for the eye pain, described as retrorbital pain, but his caregivers have not been able to determine its etiology.  

In an October 2015 VA examination, the Veteran reported severe pain and numbness in both lower extremities.  Muscle strength and reflexes were normal.  Sensation was normal in the right lower leg and ankle but decreased in the left.  Sensation was absent in the feet and toes.  Position sense was decreased and vibration sensation was absent in the lower extremities bilaterally.  The VA examiner concluded the Veteran's lower extremity diabetic peripheral neuropathy represented moderately severe incomplete paralysis of the sciatic nerve.  The Veteran stated he could not walk his dog or exercise because he must spend 60 percent of his daylight time in bed.  The rest of the time, he sits to eat and sits in the back yard alternating between sitting and standing to watch his grandchildren.  The VA examiner determined sedentary as well as clerical occupations are neither limited nor impaired.  

As to his diabetes, the Veteran's current treatment plan involved restricted diet, oral hypoglycemic medication and one injection of insulin per day.  Management of the diabetes did not require regulation of activities.  He saw his medical provider less than twice a month and there have not been any hospitalizations due to diabetes.  There also has not been any progressive unintentional weight loss or loss of strength.  In the examiner's opinion, the diabetes and any resulting complications do not impact his ability to work.

The Veteran also received a VA eye examination and it was determined he did not have diabetic retinopathy.  The Veteran did have mild cataracts in both eyes, described as nuclear sclerosis, cortical.  The examiner stated the cataracts are the result of an aging process of the eye lens and therefore are not at least as likely as not caused by or related to diabetes.  Cortical cataracts have a greater incidence with diabetes.  Nevertheless, the VA eye examiner also concluded that the Veteran's eye conditions had no impact upon his ability to work. 

The Veteran has submitted several statements regarding the effects his disabilities have had upon his employment, especially peripheral neuropathy.  The Board finds that the Veteran's statements are competent evidence regarding the impact of his service-connected disabilities on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

As noted from the discussion from above, the Veteran has not worked since 1991, after suffering a back injury during an arrest.  The New York City Police Pension Fund determined that he was unable to continue performing his duties as a police officer or detective due to his back problems.  The Board notes the Veteran, when filing his claim for TDIU, cited the back injury, not diabetes or peripheral neuropathy, as the reason he is incapable of employment.  Nevertheless, the Board has considered entitlement to TDIU based upon his service connected disabilities. As thoroughly discussed above, his peripheral neuropathy affects employment, but does not prevent employment. 

There is no evidence that his diabetes limits his work as noted in the October 2015 VA examination.  The VA examiner determined the disabilities limited, but did not preclude the Veteran's occupational functioning.  Employment such as a police officer or anything involving physical labor may be unavailable to the Veteran, but sedentary or clerical employment was not.  In reaching this conclusion, the examiner accounted for the Veteran's history that he cannot stay in any one position too long before standing up, moving around, or sitting down.  Furthermore, while various treating physicians have determined his non-service connected back disability and its residuals prevent employment, the records do not reveal any treating physician who has determined the Veteran's diabetes and diabetic neuropathy prevent the Veteran from obtaining and maintaining employment.  In a similar manner, the Veteran has not provided any evidence from a medical expert or his former employer regarding the effect his diabetes and diabetic neuropathy had on his job performance.  

The Board acknowledges the Veteran's evidence that peripheral neuropathy affects his sleep.  There is no evidence that he has sought treatment for sleep problems or fatigue.  Further, there is no evidence of record, even from the Veteran, of resulting fatigue sufficient to affect occupational functioning.  

In finding that the Veteran is able to secure and maintain some gainful employment, the Board has taken into account that the Veteran has additional skills beyond a high school education.  He had two years of college education and nothing in the record demonstrates he would be unable to complete the necessary coursework to obtain a degree.  The Board has no doubt that his service-connected disabilities have resulted in some limitations upon employment.  He cannot perform the physical demands required for a police officer or detective to safely perform his duties but the disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining employment.  The Board finds that being a police officer and detective has given the Veteran useful skills for future employment.  For instance, he has administrative skills such as keeping and preparing records or other tasks that keep a business operating.  The Veteran may have skills and abilities to act as a supervisor if not in the security business, then in some other area.  His employment history suggests the Veteran could work in a more sedentary position that would utilize his supervisory, managerial, and administrative skills. 

In sum, the Veteran has presented evidence of occupational limitation, not an inability to secure and maintain employment.  The Board sympathizes with the Veteran recognizing diabetes and diabetic neuropathy has had a notable and significant effect on his employment capabilities.   Nevertheless, for the reasons expressed above, the occupational function is only limited and did not result in total unemployability.

The other evidence of record, including the medical records and the opinions from the VA examiner suggest that his disabilities remained stable with a severity that supports ratings assigned for the applicable period.  Thus, the Board finds that entitlement to TDIU is not established.  The Veteran had the physical and mental capabilities required for and was able to work, despite diabetes and diabetic neuropathy.  To the extent that the Veteran has stated the disabilities were worse in the years in question, the Board finds that assertion is competent but is outweighed by the medical records which are objective and consistent.

Therefore, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities.


ORDER

Entitlement to service connection for a low back disability, to include chronic low back strain and degenerative disc disease of the lumbar spine with herniated discs, is denied.  

Entitlement to TDIU is denied.

Entitlement to DEA is denied.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


